UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIV[L N[U\IUTES - GENERAL
Case No. ED CV 18-1826 CAS (MRW) Date October 29, 2018

 

Title Yadwinder Singh v. Nielsen et al

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Petitioner: Attomeys Present for Respondent:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Petitioner filed a notice dismissing the petition. (Docket # ll.) This action is dismissed Without
prejudice.

CV-90 (10/08) CIVII.. MIN`L'TES - GENERAL Page l of 1

